DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach a transfer method comprising a disposing step of disposing a transfer sheet and a medium in an inside of a sealed space, wherein the sealed space is formed by using a pressure welding sheet having flexibility in at least one part, wherein the transfer sheet and the medium are disposed so that an adhesive layer of the transfer sheet and a transfer layer of the transfer sheet are layered, and the adhesive layer has a thermally melting property which is contacted with the medium, suctioning the inside of the sealed space by a negative pressure and pressure welding the pressure welding sheet and the medium by the negative pressure to closely attach the transfer sheet and the medium, softening the adhesive layer by irradiation of a light ray generated from a light source in a state in which the transfer sheet is closely attached to the medium by the pressure welding sheet and adhering the adhesive layer to the medium by a pressure welding force from the pressure welding sheet and peeling off the transfer sheet from the medium after the irradiating step.
accompany the Issue Fee.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571) 272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853